Exhibit 10.3
ATHENS BANCSHARES CORPORATION
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as April 1, 2010, by
and among ATHENS BANCSHARES CORPORATION, a Tennessee corporation (the
“Corporation”), and MICHAEL R. HUTSELL (the “Executive”).
WHEREAS, the Executive serves in a position of substantial responsibility with
the Corporation; and
WHEREAS, the Corporation wishes to set forth the terms of the Executive’s
continued employment in these positions; and
WHEREAS, the Executive is willing and desires to serve in this position with the
Corporation.
NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.
ARTICLE 1
EMPLOYMENT
1.1 Employment. The Corporation hereby employs the Executive to serve as
Treasurer and Chief Financial Officer according to the terms and conditions of
this Agreement and for the period stated in Section 1.3 of this Agreement. The
Executive hereby accepts employment according to the terms and conditions of
this Agreement and for the period stated in Section 1.3 of this Agreement.
1.2 Responsibilities and Duties.
(a) As Treasurer and Chief Financial Officer, the Executive shall report to the
Chief Executive Officer and will perform all duties and will have all powers
associated with this position, as set forth in any job description provided to
the Executive by the Corporation or as may be set forth in the bylaws of the
Corporation.
(b) During the period of his employment hereunder, except for reasonable periods
of absence occasioned by illness, reasonable vacation periods, and other
reasonable leaves of absence approved by the board of directors of the
Corporation, the Executive will devote all of his business time, attention,
skill and efforts to the faithful performance of his duties under this
Agreement, including activities and duties directed by the Chief Executive
Officer and the board of directors of the Corporation. Notwithstanding the
preceding sentence, subject to the approval of the board of directors of the
Corporation, the Executive may serve as a member of the board of directors of
business, community and charitable organizations, provided that in each case the
service shall not materially interfere with the performance of his duties under
this Agreement, adversely affect the reputation of the Corporation or any other
affiliates of the Corporation, or present any conflict of interest. Nothing in
this Section 1.2 shall prevent the Executive from managing personal investments
and affairs, provided that doing so also does not interfere with the proper
performance of the Executive’s duties and responsibilities under this Agreement.

 

 



--------------------------------------------------------------------------------



 



1.3 Term.
(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and continuing for thirty-six (36) full months thereafter, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.3.
(b) Commencing as of the first anniversary of the Effective Date and continuing
as of each anniversary of the Effective Date thereafter, the disinterested
members of the board of directors of the Corporation may extend the Agreement
term for an additional year, so that the remaining term of the Agreement again
becomes thirty-six (36) full months from the applicable anniversary of the
Effective Date, unless the Executive elects not to extend the term of this
Agreement by giving written notice at least thirty (30) days prior to the
applicable anniversary date.
(c) The disinterested members of the board of directors of the Corporation will
review the Agreement and the Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings. The board of directors
will notify the Executive no earlier than sixty (60) days and no later than
thirty (30) days prior to the applicable anniversary date whether it has
determined to extend the Agreement.
(d) Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Corporation and the Executive may mutually
agree.
ARTICLE 2
COMPENSATION AND BENEFITS
2.1 Base Salary and Bonus.
(a) In consideration of the Executive’s performance of the obligations under
this Agreement, the Corporation shall pay or cause to be paid to the Executive a
salary at the annual rate of not less than One Hundred Seventy Five Thousand
Dollars ($175,000.00), payable according to the regular payroll practices of the
Corporation. During the period of this Agreement, the Executive’s Base Salary
shall be reviewed at least annually by the compensation committee designated by
the board of directors of the Corporation. Any increase in Base Salary will
become the “Base Salary” for purposes of this Agreement.
(b) The Executive shall be eligible for a discretionary annual bonus, as
determined by the Board of Directors of the Corporation.
2.2 Benefit Plans and Perquisites. For as long as the Executive is employed by
the Corporation, the Executive shall be eligible (x) to participate in any and
all officer or employee compensation, incentive compensation and benefit plans
in effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
stock-based compensation, incentive, or bonus plans existing on the date of this
Agreement or adopted after the date of this Agreement, provided that the
Executive satisfies the eligibility requirements for any the plans or benefits,
and (y) to receive any and all other fringe and other benefits provided from
time to time, including the specific items described in (a)-(c) below.
(a) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred while performing his
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Corporation. Expenses will be reimbursed if they are
submitted in accordance with the Corporation’s policies and procedures.

 

2



--------------------------------------------------------------------------------



 



(b) Automobile. The Corporation shall provide the Executive with vehicle
reimbursement per company policy.
(c) Facilities. The Corporation will furnish the Executive with the working
facilities and staff customary for executive officers with the comparable titles
and duties of the Executive as set forth in Sections 1.1 and 1.2 of this
Agreement and as are necessary for the Executive to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Corporation, or at such other site or sites customary for such
offices.
2.3 Vacation; Leave. The Executive shall be entitled to sick leave and paid
annual vacation (of at least four weeks of vacation) in accordance with policies
established from time to time by the Corporation. In addition to paid vacations
and other leave, the board of directors of the Corporation may grant the
Executive a leave or leaves of absence, with or without pay, at such time or
times and upon such terms and conditions as the board of directors may
determine.
2.4 Insurance. The Corporation shall maintain or cause to be maintained,
director and officer liability insurance covering the Executive throughout the
term of this Agreement.
ARTICLE 3
EMPLOYMENT TERMINATION
3.1 Termination of Employment.
(a) Death. The Executive’s employment shall terminate automatically at the
Executive’s death. If the Executive dies in active service to the Corporation,
the Executive’s estate or beneficiaries designated on a beneficiary designation
form attached to this Agreement shall receive any sums that would have otherwise
been due to the Executive as Base Salary and reimbursement of expenses through
the end of the then remaining term of the Agreement, payable in a single lump
sum no later than nine (9) months from the date of the Executive’s death.
(b) Disability. By delivery of written notice thirty (30) days in advance to the
Executive, the Corporation may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Corporation
and reasonably acceptable to the Executive or the Executive’s legal
representative determines that, because of illness or accident, the Executive is
unable to perform the Executive’s duties and will be unable to perform the
Executive’s duties for a period of ninety (90) consecutive days. The Executive
shall not be considered disabled, however, if the Executive returns to work on a
full-time basis within thirty (30) days after the Corporation gives notice of
termination due to disability. If the Executive is terminated by the Athens
Federal Community Bank (the “Bank”) because of disability, the Executive’s
employment with the Corporation shall also terminate at the same time. During
the period of incapacity leading up to the termination of the Executive’s
employment under this provision, the Corporation shall continue to pay the full
Base Salary at the rate then in effect and pay or provide all perquisites and
other benefits (other than bonus), provided that the amount of the payments by
the Corporation to the Executive under this Section 3.1(b) shall be reduced by
the sum of the amounts, if any, payable to the Executive for the same period
under any disability benefit plan covering the Executive.

 

3



--------------------------------------------------------------------------------



 



3.2 Involuntary Termination with Cause. The Corporation may terminate the
Executive’s employment for Cause. If the Executive’s employment terminates for
Cause, the Executive shall receive the Base Salary through the date on which the
termination of employment becomes effective and reimbursement of expenses to
which the Executive is entitled when termination becomes effective. If the
Executive is terminated for Cause by the Bank, the Executive shall be deemed
also to have been terminated for Cause by the Corporation. The Executive shall
not be deemed to have been terminated for Cause under this Agreement unless and
until there is delivered to the Executive a copy of a resolution adopted at a
meeting of the board of directors of the Corporation called and held for the
purpose, which resolution shall (x) contain findings that the Executive has
committed an act constituting Cause, and (y) specify the particulars thereof.
The resolution of the board of directors shall be deemed to have been duly
adopted if and only if it is adopted by the affirmative vote of a majority of
the directors of the Corporation then in office excluding the Executive. Notice
of the meeting and the proposed termination for Cause shall be given to the
Executive a reasonable time before the meeting of the board of directors. The
Executive and the Executive’s counsel (if the Executive chooses to have counsel
present) shall have a reasonable opportunity to be heard by the board of
directors at the meeting. For purposes of this Agreement “Cause” means any of
the following:
(1) a material act of dishonesty in performing Executive’s duties on behalf of
the Corporation;
(2) a willful misconduct that in the judgment of the board of directors will
likely cause economic damage to the Corporation or its affiliates or injury to
the business reputation of the Corporation or its affiliates;
(3) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);
(4) a breach of fiduciary duty involving personal profit;
(5) the intentional failure to perform stated duties under this Agreement after
written notice thereof from the board of directors;
(6) a willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) that reflects adversely on the
reputation of the Corporation or its affiliates, any felony conviction, any
violation of law involving moral turpitude, or any violation of a final
cease-and-desist order; or
(7) a material breach by the Executive of any provision of this Agreement.
No act, or failure to act, on the Executive’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Corporation.
3.3 Voluntary Termination by the Executive Without Good Reason. In addition to
his other rights to terminate his employment under this Agreement, Executive may
voluntarily terminate employment during the term of this Agreement upon at least
ninety (90) days prior written notice to the board of directors of the
Corporation. Upon Executive’s voluntary termination, he will receive only his
compensation and vested rights and benefits to the date of his termination of
employment. Following his voluntary termination of employment under this
Section 3.3, the Executive will be subject to the restrictions set forth in
Article 7.

 

4



--------------------------------------------------------------------------------



 



3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive at least thirty (30) days in
advance, the Corporation may terminate the Executive’s employment without Cause.
Termination shall take effect at the end of the notice period. With advance
written notice to the Corporation as provided in clause (y), the Executive may
terminate employment for Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement, a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) of this Section 3.4 are satisfied:
(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:
(1) a failure to reelect or reappoint the Executive as Treasurer or Chief
Financial Officer of the Corporation (provided, however, that a change in the
Executive’s position consented to in writing by the Executive, shall not be
deemed a Good Reason);
(2) a material change in Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Sections 1.1 and 1.2 of this Agreement (provided, however, that a
reduction in duties and responsibilities consented to in writing by the
Executive in connection with succession planning of the Corporation, shall not
be deemed a Good Reason);
(3) a liquidation or dissolution of the Corporation, other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
the Executive;
(4) a material reduction in Executive’s Base Salary or benefits required to be
provided hereunder (other than a reduction that is generally applicable to the
Corporation’s executive employees or a reduction or elimination of the
Executive’s benefits under one or more benefit plans maintained by the
Corporation as part of a good faith, overall reduction or elimination of such
plans or benefits applicable to all participants in a manner that does not
discriminate against the Executive (except as such discrimination may be
necessary to comply with applicable law));
(5) a relocation of the Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the date of this Agreement; or
(6) a material breach of this Agreement by the Corporation.
(y) the Executive must give notice to the Corporation of the existence of one or
more of the conditions described in clause (x) within sixty (60) days after the
initial existence of the condition, and the Corporation shall have thirty
(30) days thereafter to remedy the condition. In addition, the Executive’s
voluntary termination because of the existence of one or more of the conditions
described in clause (x) must occur within six (6) months after the initial
existence of the condition.

 

5



--------------------------------------------------------------------------------



 



ARTICLE 4
SEVERANCE COMPENSATION
4.1 Cash Severance after Termination Without Cause or Termination for Good
Reason.
(a) Subject to the possibility that cash severance after employment termination
might be delayed under Section 4.1(b), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Executive shall for the unexpired term of this
Agreement, plus an additional twelve (12) months, and in accordance with the
Corporation’s regular pay practices, continue to receive the Base Salary in
effect at the Executive’s termination of employment. However, the Corporation
and the Executive acknowledge and agree that the severance benefits under this
Section 4.1 shall not be payable if severance benefits are payable or shall have
been paid to the Executive under Article 5 of this Agreement.
(b) If when employment termination occurs the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), if the cash severance payment under
Section 4.1(a) would be considered deferred compensation under Section 409A of
the Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Executive’s continued
Base Salary under Section 4.1(a) for the first six months after employment
termination shall be paid to the Executive in a single lump sum without interest
on the first day of the seventh (7th) month after the month in which the
Executive’s employment terminates and all remaining payments shall be made as
originally scheduled. References in this Agreement to Section 409A of the Code
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under Section 409A of the Code.
4.2 Post-Termination Insurance Coverage.
(a) If the Executive’s employment terminates involuntarily but without Cause or
voluntarily but with Good Reason, or because of disability, the Corporation
shall continue or cause to be continued at the Corporation’s expense medical and
life insurance benefits for the Executive and any of his dependents covered at
the time of his termination. The medical insurance benefits shall continue until
the first to occur of (w) the Executive’s return to employment with the
Corporation or another employer, (x) the Executive’s attainment of age 65,
(y) the Executive’s death, or (z) the end of the term remaining under this
Agreement when the Executive’s employment terminates. Notwithstanding the
foregoing, if the Executive’s employment terminate for any reason, other than
for Cause, after the Executive has attained age 55, the Corporation shall
provide the Executive and his dependents with medical insurance coverage that is
not less favorable than the Corporation provides for other executive officers,
at no cost to the Executive, until the Executive first becomes eligible for
Medicare. This last sentence shall survive the expiration of this Agreement.
(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in Section 4.2(a) it is not possible to continue
coverage for the Executive and his dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Corporation shall pay to the Executive in a
single lump sum an amount in cash equal to the present value of the
Corporation’s projected cost to maintain that particular insurance benefit (and
associated income tax gross-up benefit, if applicable) had the Executive’s
employment not terminated, assuming continued coverage for 36 months. The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 4.1(b) applies, on the first day of the seventh (7th) month after the
month in which the Executive’s employment terminates.

 

6



--------------------------------------------------------------------------------



 



ARTICLE 5
CHANGE IN CONTROL BENEFITS
5.1 Change in Control Benefits. If a Change in Control occurs during the term of
this Agreement and, thereafter, the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Corporation shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three (3) times
the Executive’s average annual compensation. For this purpose, average annual
compensation means the Executive’s taxable income reported by the Corporation
(or any affiliate of the Corporation) for the five (5) calendar years
immediately preceding the calendar year in which the Change in Control occurs.
The payment required under this paragraph is payable no later than five (5)
business days after the Executive’s termination of employment. If the Executive
receives payment under Section 5.1, the Executive shall not be entitled to any
additional severance benefits under Section 4.1 of this Agreement. In addition
to the cash severance benefit provided for under this Section 5.1, the
Corporation shall provide the Executive with the post-termination insurance
coverage described in Section 4.2(a) of this Agreement, subject to the
provisions of Section 4.2(b) of this Agreement.
5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Section 409A of the Code and
rules, regulations, and guidance of general application thereunder issued by the
Department of the Treasury, including:
(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock;
(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(y) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors; or
(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
5.3 Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that
(x) the aggregate payments or benefits to be made or afforded to the Executive
under this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof (the “Termination
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (y) if such Termination Benefits were reduced to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times the Executive’s “base
amount,” as determined in accordance with Section 280G of the Code and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering

 

7



--------------------------------------------------------------------------------



 



Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (1) the amount of tax required to be paid by the
Executive thereon by Section 4999 of the Code and further minus (2) the product
of the Termination Benefits and the marginal rate of any applicable state and
federal income tax, then the Termination Benefits shall be reduced to the
Non-Triggering Amount. The allocation of the reduction required hereby among the
Termination Benefits shall be determined by the Executive. The Corporation’s
independent public accountants will determine the value of any reduction in the
payments and benefits; the Corporation will pay for the accountants’ opinion.
The Corporation may request, and the Executive has the right to demand that, a
ruling from the IRS as to whether any disputed payments and benefits have
adverse tax consequences. The Corporation will promptly prepare and file the
request for a ruling from the IRS, but in no event will the Corporation make
this filing later than thirty (30) days from the date of the accountant’s
opinion referred to above. The request will be subject to the Executive’s
approval prior to filing; the Executive shall not unreasonably withhold his
approval. The Corporation and the Executive agree to be bound by any ruling
received from the IRS and to make appropriate payments to each other to reflect
any IRS rulings, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code. Nothing contained in this Agreement shall
result in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment other than pursuant to Sections 4 and 5
hereof, or a reduction in the payments and benefits specified, below zero.
ARTICLE 6
CONFIDENTIALITY AND CREATIVE WORK
6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Corporation or its business, or anything connected therewith. As
used in this Article 6 the term “confidential information” means all of the
Corporation’s and the Corporation’s affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to:
(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;
(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;
(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information; and
(d) trade secrets, as defined from time to time by the laws of Tennessee.
This Section 6.1 does not prohibit disclosure required by an order of a court
having jurisdiction or a subpoena from an appropriate governmental agency or
disclosure made by the Executive in the ordinary course of business and within
the scope of the Executive’s authority.
6.2 Return of Materials. The Executive agrees to immediately deliver or return
to the Corporation upon termination, upon expiration of this Agreement, or as
soon thereafter as possible, all written information and any other similar items
furnished by the Corporation or prepared by the Executive in connection with the
Executive’s services hereunder and to immediately delete all electronically
stored data of the Corporation maintained on the Executive’s personal computers
and to return all Corporation-provided computers or communication devices (i.e.,
laptop, Blackberry, PDA, etc.). The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

 

8



--------------------------------------------------------------------------------



 



6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Corporation. The Executive hereby assigns to the
Corporation all rights, title, and interest, whether by way of copyrights, trade
secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.
6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement, the term “affiliate” of
the Corporation includes any entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control of
the Corporation. The rights and obligations set forth in this Article 6 shall
survive termination of this Agreement.
6.5 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Corporation if the
Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if the Corporation institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Corporation, and the Executive agrees not to urge in
any such action the claim or defense that an adequate remedy at law exists. The
confidentiality and remedies provisions of this Article 6 shall be in addition
to and shall not be deemed to supersede or restrict, limit, or impair the
Corporation’s rights under applicable state or federal statute or regulation
dealing with or providing a remedy for the wrongful disclosure, misuse, or
misappropriation of trade secrets or proprietary or confidential information.
ARTICLE 7
COMPETITION AFTER EMPLOYMENT TERMINATION
7.1 Covenant Not to Solicit Employees. The Executive agrees not to, directly or
indirectly, solicit or employ the services of any officer or employee of the
Corporation or its affiliates (including an individual who was an officer or
employee of the Corporation or its affiliates during the one year period
following the Executive’s termination) for two years after the Executive’s
employment termination.
7.2 Covenant Not to Compete.
(a) The Executive covenants and agrees not to compete directly or indirectly
with the Corporation or its affiliates for one year after employment
termination. For purposes of this Section 7.2:

  (1)  
the term compete means:

  (i)  
providing financial products or services on behalf of any financial institution
for any person residing in the territory,
    (ii)  
assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory, or
    (iii)  
inducing or attempting to induce any person who was a customer of the
Corporation or its affiliates at the date of the Executive’s employment
termination to seek financial products or services from another financial
institution.

 

9



--------------------------------------------------------------------------------



 



  (2)  
the words directly or indirectly mean:

  (i)  
acting as a consultant, officer, director, independent contractor, or employee
of any financial institution in competition with the Corporation or its
affiliates in the territory, or
    (ii)  
communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the
Corporation or its affiliates when the Executive’s employment terminated.

  (3)  
the term customer means any person to whom the Corporation or its affiliates is
providing financial products or services on the date of the Executive’s
employment termination or within one year thereafter.
    (4)  
the term financial institution means any bank, savings association, or bank or
savings association holding company, or any other institution, the business of
which is engaging in activities that are financial in nature or incidental to
such financial activities as described in Section 4(k) of the Bank Holding
Company Act of 1956, other than the Corporation or any of its affiliated
corporations.
    (5)  
financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Corporation or its affiliates or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking.
    (6)  
the term person means any individual or individuals, corporation, partnership,
fiduciary or association.
    (7)  
the term territory means the area within a 30-mile radius of any office of the
Corporation at the date of the Executive’s employment termination.

(b) If any provision of this Article 7 or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.
(c) The Executive acknowledges that the Corporation’s willingness to enter into
this Agreement and to make the payments contemplated by Articles 3 and 4 of this
Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Corporation would not
have entered into this Agreement without such covenants in force.

 

10



--------------------------------------------------------------------------------



 



7.3 Injunctive and Other Relief. Because of the unique character of the services
to be rendered by the Executive hereunder, the Executive understands that the
Corporation would not have an adequate remedy at law for the material breach or
threatened breach by the Executive of any one or more of the Executive’s
covenants in this Article 7. Accordingly, the Executive agrees that the
Corporation’s remedies for a breach of this Article 7 include, but are not
limited to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits (including any amount payable pursuant to
Article 4) due and payable to the Executive during the period of any breach by
the Executive, and (y) a suit in equity by the Corporation to enjoin the
Executive from the breach or threatened breach of such covenants. The Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Corporation and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. Nothing herein shall be
construed to prohibit the Corporation from pursuing any other or additional
remedies for the breach or threatened breach.
7.4 Article 7 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, Article 7 shall become null and void effective
immediately upon a Change in Control.
ARTICLE 8
MISCELLANEOUS
8.1 Successors and Assigns.
(a) This Agreement shall be binding upon the Corporation and any successor to
the Corporation, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Corporation by purchase,
merger, consolidation, reorganization, or otherwise, but this Agreement and the
Corporation’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Corporation. By agreement in form and
substance satisfactory to the Executive, the Corporation shall require any
successor to all or substantially all of the business or assets of the
Corporation expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Corporation would be required to perform had
no succession occurred.
(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.
(c) Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement, except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this Section 8.1, the Corporation shall have no
liability to pay any amount to the assignee or transferee.
8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Tennessee, without
giving effect to any conflict of laws provision or rule that would cause the
application of the laws of any jurisdiction other than Tennessee. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Tennessee.
8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive by the Corporation. Any oral
or written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties.

 

11



--------------------------------------------------------------------------------



 



8.4 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Corporation at the time of the delivery of such notice,
and properly addressed to the Corporation if addressed to the board of directors
of the Corporation at the Corporation’s executive offices.
8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provisions of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.
8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
8.7 No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other
employment. Moreover, provided the Executive is not in breach of any obligation
under Articles 6 and 7 of this Agreement, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned or benefits
provided as the result of employment of the Executive or as a result of the
Executive being self-employed after employment termination.
8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.
8.9 Compliance with Internal Revenue Code Section 409A. The Corporation and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with Section 409A of the Code. If any provision of this
Agreement does not satisfy the requirements of Section 409A of the Code, the
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A of the Code, the Corporation shall
reform the provision. However, the Corporation shall maintain to the maximum
extent practicable the original intent of the applicable provision without
subjecting the Executive to additional tax or interest, and the Corporation
shall not be required to incur any additional compensation expense as a result
of the reformed provision.
8.10 Source of Payments. Notwithstanding any provision in this Agreement to the
contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by the Executive under an employment agreement
in effect between the Executive and the Bank, the payments and benefits paid by
the Bank will be subtracted from any amount or benefit due simultaneously to the
Executive under similar provisions of this Agreement. Payments will be allocated
in proportion to the level of activity and the time expended by the Executive on
activities related to the Corporation and the Bank, respectively, as determined
by the Corporation and the Bank.
[signature page to follow]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

            ATHENS BANCSHARES CORPORATION
      /s/ G. Scott Hannah       G. Scott Hannah      For the Board of Directors 
            /s/ Michael R. Hutsell       Michael R. Hutsell           

 

13